Citation Nr: 0318340	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for asbestosis.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of this service connection claim.  Thereafter, in July 2002, 
the Board determined that further development of the 
veteran's service connection claim was warranted pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Based 
upon this conclusion, the Board undertook evidentiary 
development with regard to this issue.  Prior to completion 
of the requested development, the Board was informed of the 
death of the veteran.  


FINDINGS OF FACT

1.  By a rating action entered in June 1998, the RO denied a 
claim of entitlement to service connection for asbestosis.  

2.  The veteran then perfected a timely appeal of the RO's 
denial of his service connection claim.  

3.  The veteran died on January [redacted]
, 2001.  

4.  The veteran's appeal of the RO's June 1998 action was 
pending before the Board at the time of his death.  


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the 
veteran's appeal for service connection for asbestosis.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction portion, the Board conducted 
additional development of the veteran's service connection 
claim pursuant to 38 C.F.R. § 19.9(a)(2).  Significantly, 
however, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2), including 38 C.F.R. 
§ 19.9(a)(2)(ii) (regarding notice to the veteran and his or 
her representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also, 38 C.F.R. § 20.903.  Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Pursuant to this recent decision, the Federal Circuit Court 
explained that the proper procedure is to allow the RO an 
opportunity to review in the first instance the evidence 
procured as a result of Board development.  Id.  

Importantly, however, as noted in the Introduction portion of 
this decision, prior to the Board's rendering of a final 
decision on the veteran's service connection claim, 
notification of his death was received.  In such 
circumstances, when a claimant perfects an appeal to the 
Board as to an adverse determination with regard to his or 
her entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, and then 
dies before the appeal can be adjudicated, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the determination appealed is rendered a nullity.  Smith 
v. Brown, 10 Vet. App. 330, 333-334 (1997).  Therefore, 
lacking a viable underlying decision by the agency of 
original jurisdiction, the Board cannot proceed to adjudicate 
the appeal.  In short, the Board does not have jurisdiction 
to do so.  Smith at 334; 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).  

In the present case, the RO, by the June 1998 rating action, 
denied, in relevant part, a claim for service connection for 
asbestosis.  Claiming that service connection for this 
disorder was warranted, the veteran perfected a timely appeal 
of the RO's denial.  Unfortunately, the veteran died on 
January [redacted]
, 2001, before the Board had an opportunity to 
adjudicate his appeal.  

Pursuant to applicable rules as noted above, the veteran's 
death operates to deprive the Board of the jurisdiction 
required to proceed with an adjudication of his claim.  The 
veteran's appeal must therefore be dismissed.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of the claim or any derivative claim which might be 
brought by a survivor of the veteran.


ORDER

The appeal for service connection for asbestosis is 
dismissed.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 


Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

